DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement is made of amendment filed on 06/15/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims Claims 1, 2, 7-9, and 14-28 were previously pending, of which claims 16-18 and 23-25 were objected to.   Claims 1, 8, 17-19, 21, 24-26, and 28 have been amended. Claims 15, 16, 22, and 23 are canceled. Claims 1, 2, 7-9, 14-21, and 24-28 are currently pending.

Allowable Subject Matter
Claims 1, 2, 7-9, 14-21, and 24-28 allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0080248 to Aweya et al., directed to general auto-negotiation using the PCS sub-layer.
US 2005/0198260 A1 to Shahdadpuri et al., directed to auto-negotiation between link partners based on auto-ngotiation states and SFP device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477